DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/20/2022.
Applicant’s election with traverse of Invention I, Claims 1-10, in the reply filed on 7/20/2022 is acknowledged. The traversal is on the ground(s) that the examiner failed to show that the groups are distinct, see pages 6-7. This is not found persuasive, because: applicant agrees that the claims in each group recite independent an patentably distinct subject matter. As such, the traversal grounds are moot.
In response to applicant’s argument that the apparatus requires “the processing of nuclear wastewater”, see page 6-7, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding, the traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of all claimed inventions together would not present a serous burden on the U.S. Patent and Trademark Offices, see page 7. This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01. Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121. Such practice permitted restriction between distinct, albeit dependent inventions. If the intent had been otherwise, then only the term “independent” would have been used. Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
With regard to applicant’s allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.
The requirement is still deemed proper and is therefore made FINAL.
ELECTION OF SPECIES
Applicant’s election with traverse of Species:
Feed/Blend module A2: Feed module of Fig. 20;
an ultra-filter module B2: The ultra-filter module of Fig. 22;
a solids removal filter module C2: The Solids Removal filter of Fig. 21;
Ion exchange module D2: The ion exchange module of Figs. 23-24; and
Control and solids feed module E2: Feed module of Fig. 19.
in the reply filed on 10/04/2022 is acknowledged. The traversal is on the ground(s) that all the claims are generic. This is found persuasive because:
“In applications where only generic claims are presented, restriction cannot be required unless the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim. See MPEP § 803.02 and § 809.02(a). If applicant presents species claims to more than one patentably distinct species of the invention after an Office action on only generic claims, with no restriction requirement, the Office may require the applicant to elect a single species for examination.” (see MPEP § 808.01(a))
The prior election of Species is withdrawn.
However, “If applicant presents species claims to more than one patentably distinct species of the invention after an Office action on only generic claims, with no restriction requirement, the Office may require the applicant to elect a single species for examination.” (see MPEP § 808.01(a))
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 5/09/2022, 6/26/2022, and 10/11/2022. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted. It is noted that, most of the NPL’s are incorporated into this application from prior parent applications as they have not been filed with the instant application.
Applicant is advised that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the applicant in an IDS or by the examiner on form PTO-892, they have not been considered.
The Examiner acknowledges the patent application(s) 14/748535, 15/950519, and 16534764; and reminds the Applicant of their continuing duty to cite any relevant art under 37 CFR § 1.56.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 6, 7, & 10, claim limitations “determining the chemical properties of the filtered nuclear wastewater and/or the processed nuclear wastewater meet a standard”; “programmed to adjust a quantity or type of the powdered sorbent or the powdered ion exchange material to normalize a concentration of an ion in the nuclear wastewater, such that chemical conditions in the one or more ion exchange vessels remains stable”; “programmed to adjust an amount of time the powdered sorbent or the powdered ion exchange material is mixed with the nuclear wastewater based on an amount of time for the powdered sorbent or the powdered ion exchange material to absorb one or more ions”; and “determining the chemical properties of the filtered nuclear wastewater and/or the processed nuclear wastewater do not meet the standard” are computer-implemented functional claim language limitation. Even if a claim is not construed as a means-plus-function limitation under 35 U.S.C. 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. 112(a). MPEP § 2161.01.¶2.
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.
The claim defines the invention in functional language specifying a desired result, but the specification does not sufficiently describe how the function is performed or the result is achieved. The algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). See MPEP §§ 2163.02 and 2181, subsection IV.
Further, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
For computer-implemented inventions, the determination of the sufficiency of disclosure requires an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.
The specification fails discloses the computer hardware, the structural components, and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted).
Therefore, the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention.
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). MPEP § 2161.01.I.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection. The dependent claims are rejected because “[a] claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” MPEP § 608.01(n)III.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1; it is unclear as to what composition is implied by “sorbent”.
Claim(s) 1, 6, 7, and 10 recite the computer-implemented Means-Plus-Function limitations “determining the chemical properties of the filtered nuclear wastewater and/or the processed nuclear wastewater meet a standard”; “programmed to adjust a quantity or type of the powdered sorbent or the powdered ion exchange material to normalize a concentration of an ion in the nuclear wastewater, such that chemical conditions in the one or more ion exchange vessels remains stable”; “programmed to adjust an amount of time the powdered sorbent or the powdered ion exchange material is mixed with the nuclear wastewater based on an amount of time for the powdered sorbent or the powdered ion exchange material to absorb one or more ions”; and “determining the chemical properties of the filtered nuclear wastewater and/or the processed nuclear wastewater do not meet the standard”, respectively.
It has been determined that the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Merely from the claimed limitation it remains unclear how the chemical properties are determined and/or what is the standard set via the computer program.
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “software” without providing detail about the means to accomplish a specific software function, is not an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In addition, merely referencing a specialized computer (e.g., a “bank computer”), some undefined component of a computer system (e.g., “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. As such, the claim is indefinite for failing to distinctly claim the invention. MPEP 2181.II.B
If the specification explicitly discloses an algorithm, the sufficiency of the disclosure of the algorithm must be determined in light of the level of ordinary skill in the art. Aristocrat, 521 F.3d at 1337, 86 USPQ2d at 1241; AllVoice Computing PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1245, 84 USPQ2d 1886, 1893 (Fed. Cir. 2007); Intel Corp., 319 F.3d at 1366-67, 65 USPQ2d 1934, 1941 (knowledge of a person of ordinary skill in the art can be used to make clear how to implement a disclosed algorithm). The examiner should determine whether one skilled in the art would know how to program the computer to perform the necessary steps described in the specification (i.e., the invention is enabled), and that the inventor was in possession of the invention (i.e., the invention meets the written description requirement). Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242. As such, the claim is indefinite for failing to distinctly claim the invention. MPEP 2181.II.B
A rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is also appropriate if the specification discloses an algorithm but the algorithm is not sufficient to perform the entire claimed function. For example, for a function that includes two distinct functional components, disclosure of an algorithm that is sufficient to perform one of the functions but not the other would not be adequate to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The disclosure of structure to support one function cannot fill in the gaps in the specification for structure needed to perform a different function. Where a disclosed algorithm supports some, but not all, of the functions associated with a means-plus-function limitation, the specification is treated as if no algorithm has been disclosed at all. Moreover, attempting to fill in the gaps of the specification by importing off the shelf software or asserting that individuals of ordinary skill in the art would understand how to accomplish the function described with the assistance of such off the shelf software does not solve the inadequacy of the disclosure. Noah, 675 F.3d at 1318, 102 USPQ2d at 1421. As such, the claim is indefinite for failing to distinctly claim the invention. MPEP 2181.II.B
Claim(s) 1 recite(s) the limitation “monitoring chemical properties of at least one of the nuclear wastewater, filtered nuclear wastewater, or processed nuclear wastewater” in limitation 3.
This limitation is unclear. The applicant has failed to particularly point out and distinctly claim which the “chemical properties” being monitored.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 1 & 10 recite the limitation “chemical properties” in limitation 3.
This limitation is unclear. There is no indication in the claims or the specification as to which “chemical properties” the applicant regards as measured by the claimed invention.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claims 1 & 10 contain an undefined “Standard” for the processed nuclear wastewater. The claim scope is uncertain since the “Standard” cannot be used properly to identify any particular material, product, or process step. An Standard is used to qualify a method or method of testing a good, and not the method or goods themselves. As Standards can change over time, it is unclear what would be the method used. Thus, an Standard does not identify or describe the method or goods associated with the Standard.
In the present case, the Standard is used to identify/describe the chemical properties of the “filtered nuclear wastewater and/or the processed nuclear wastewater” and, accordingly, the identification/description is indefinite.
Examiner suggest the Applicant either remove the Standard listed in the claims; or clarify the record by providing copies of the relevant Standard at the time the invention was made to add to the record.
Claim 3 fails to particularly point out and distinctly claim the subject matter, which the applicant regards as the invention. It is unclear whether claim 3 requires the “filtering at least some solids from the nuclear wastewater” of claim 1 to be “using a solids removal filter module”. It is unclear if the limitation of claim 4 is an additional limitation or limiting of the two options recited in claim 1.
Claim 4 fails to particularly point out and distinctly claim the subject matter, which the applicant regards as the invention. It is unclear whether claim 4 requires the “filtering at least some solids from the nuclear wastewater” of claim 1 to be “using an ultrafilter module [only]”. It is unclear if the limitation of claim 4 is an additional limitation or limiting of the two options recited in claim 1.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection. The dependent claims are rejected because “[a] claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” MPEP § 608.01(n)III.
Regarding claims 5-7; it is unclear as to what composition is implied by “powdered sorbent”.
Claim(s) 6 recite(s) the limitation “remains stable”.
The term is not defined by the claim, the specification does not provide some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim and what is meant by the term “remains stable” which can have varied meaning.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
Claim(s) 7 recite(s) the limitation “based on an amount of time for the powdered sorbent or the powdered ion exchange material to absorb one or more ions” in lines 3-4.
This limitation is unclear. The limitation is grammatically incorrect and unclear. Is the claim directed at an “amount of time” … [needed] “to adsorb one or more ions”?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.
The omitted steps are: What method steps are performed on the “filtered nuclear wastewater and/or the processed nuclear wastewater” that is not routed to a storage tank. Particularly; “determining the chemical properties of the filtered nuclear wastewater and/or the processed nuclear wastewater do not meet the standard; and recirculating the filtered nuclear wastewater and/or the processed nuclear wastewater through the mobile nuclear waste processing system based at least in part on the chemical properties of the filtered nuclear wastewater and/or the processed nuclear wastewater not meeting the standard”.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection. The dependent claims are rejected because “[a] claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” MPEP § 608.01(n)III.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et. al. (US Patent Application Publication No. 20140263008).
Regarding claim(s) 1, Barker teaches a method for processing nuclear wastewater (see ¶ [0032] “Some embodiments of the present invention are particularly suitable for use in processing radioactive wastewater streams at nuclear facilities”) with a mobile nuclear waste processing system (see ¶ [0055] “embodiments of the filtration and ion exchange assembly 24 may be portable, in that they may be disassembled and moved from one tank to the next as a particular job is completed.”), comprising:
Filtering at least some solids from the nuclear wastewater (see Fig. 1, the supernate in storage tank 12) to produce a filtered nuclear wastewater (filtered salt solution [FSS] 44), using at least one of:
(1) an ultrafilter module or
wherein the ultrafilter module comprises one or more ultrafilters
(ii) a solids removal filter module (see Fig. 1, filtration vessel 30)
The solids removal filter module comprises one or more solids removal filters (see Fig. 1, filters 32, 34, & 36); and
removing one or more radioactive contaminants from the filtered nuclear wastewater using at least one ion specific media module to produce a processed nuclear wastewater (see ¶ [0044] “ion exchange vessels 38, 40, 42 may be used to remove Cs from the FSS, though they may remove other radionuclides in addition or in alternative to Cs in other embodiments.”),
wherein the at least one ion specific media module comprises one or more ion exchange vessels (see Fig. 1, ion exchange vessels 38, 40, and 42) and wherein each of the one or more ion exchange vessels comprises an ion exchange material or a ‘sorbent (see ¶ [0044] “ion exchange vessels 38, 40, and 42 may each preferably be loaded with suitable ion exchange media for removing Cs. In preferred embodiments, the ion exchange media may be Crystalline Silicotitanate (CST) media.”);
monitoring chemical properties of at least one of the nuclear wastewater, filtered nuclear wastewater (see Fig. 1, turbidity analyzer 48), or processed nuclear wastewater (see Fig. 1B, radiation detector 58) at one or more locations with an electronic controller and one or more sensors (see ¶ [0043] “FSS leaving filtration vessel 30 may then pass through a turbidity analyzer 48. Turbidity analyzer 48 may analyze the turbidity of the FSS to ensure that filters 32, 34, 36 are operating properly.”; and ¶ [0046] “Radiation detector 58… may analyze DSS 14 for the presence of ionizing radiation”);
determining the chemical properties of the filtered nuclear wastewater and/or the processed nuclear wastewater meet a standard (see ¶ [0043]-[0044] “Should the turbidity measurement fail to be acceptable, then the treatment system 10 may be shut-down prior to fouling of the ion exchange media. … Assuming the turbidity measurement is acceptable, the FSS passes via piping 44 to ion exchange vessels 38, 40, and 42,”; and ¶ [0046]-[0047] “Radiation detector 58… may analyze DSS 14 for the presence of ionizing radiation. … Assuming the targeted radionuclide (e.g., Cs and/or Sr) has been suitably removed, DSS 14 then passes into two sample tanks 60, 62.”); and
routing the filtered nuclear wastewater and/or the processed nuclear wastewater to a storage tank (see Fig. 1B, 60 or 62) based at least in part on the chemical properties of the filtered nuclear wastewater and/or the processed nuclear wastewater meeting the standard (see ¶ [0047] “Assuming the targeted radionuclide (e.g., Cs and/or Sr) has been suitably removed, DSS 14 then passes into two sample tanks 60, 62.”);
wherein the at least one of:
(i) the ultrafilter module or (ii) the solids removal filter module (see Fig. 2, filters 32, 34, & 36) and
the at least one ion specific media module are collocated in a first transportable skid (see Fig. 2).
Barker is silent as to wherein the electronic controller is located in a second transportable skid.
Regarding where the electronic controller is located in a second transportable skid; the reference does not disclose any reason or advantage for the nuclear waste processing apparatus to be non-separable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to separate the electronic controller from the rest of the apparatus by placing said electronic controller in a second container, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04.V.C.
Further, such a modification would have been obvious in the case where the entire container was required to house the solids removal filter module and the ion specific media module, because Barker et. al. discloses the control system 58 as being located downstream of the ion specific media module 38-42. Alternatively, locating the control system in the second container is considered nothing more than an obvious rearrangement of parts (see M.P.E.P. 2144.04 VI. C.)
Regarding claim(s) 4, Barker teaches the method of claim 1.
Barker further teaches wherein filtering at least some solids from the nuclear wastewater includes filtering at least some solids from the nuclear wastewater with the solids removal filter module (see Fig. 1, filtration vessel 30), wherein the solids removal filter module comprises two solids removal filters (see Fig. 1, filters 32, 34, & 36).
Barker discloses the claimed invention except for wherein while one of the two solids removal filters is online the other one of the two solids removal filters is on standby.
However, like the apparatus at issue in Harza, the fact that a claimed device has a plurality of solid removal filters is not sufficient by itself to patentably distinguish the claimed invention over an otherwise old device unless there are new or unexpected results.
The reference does not disclose any reason or advantage for there to be only one filter operating or all filters operating. Applicant has not provided convincing evidence of a new and unexpected result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to use only one of the solid removal filters at a time in order to yield the predictable results of providing redundancy to the filtration step, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04.VI.B.
Regarding claim(s) 5, Barker teaches the method of claim 1.
Barker further teaches adding a powdered sorbent or powdered ion exchange material to the nuclear wastewater (see ¶ [0036] “More particularly, in one embodiment, system 10 may first treat the waste in storage tank 12 using a Monosodium Titanate (MST) strike.”).
Baker is silent as to wherein the powdered sorbent or the powdered ion exchange material is supplied from a third transportable skid.
However; the reference does not disclose any reason or advantage for the nuclear waste processing apparatus to be non-separable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to separate the electronic controller from the rest of the apparatus by supplying the powdered sorbent or the powdered ion exchange material from a third transportable skid, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04.V.C.
Further, such a modification would have been obvious in the case where the entire container was required to house the solids removal filter module and the ion specific media module, because Barker et. al. disclose the control system 58 as being located downstream of the ion specific media module 38-42. Alternatively, supplying the powdered sorbent or the powdered ion exchange material from a third transportable skid is considered nothing more than an obvious rearrangement of parts (see M.P.E.P. 2144.04 VI. C.)
Regarding claim(s) 8, Barker teaches the method of claim 1.
Barker further teaches wherein a radiation detection transmitter is placed in proximity to the one or more ion exchange vessels (see ¶ [0046] “As noted above, the output from ion exchange vessel 42 is DSS 14. DSS 14 may pass along piping 56 and encounter a radiation detector 58.”).
Regarding claim(s) 9, Barker teaches the method of claim 1.
Barker further teaches wherein the at least one ion specific media module comprises at least three ion exchange vessels (see Fig. 1A, 38, 40, & 42).
Claim(s) 2 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker, in further view of US Patent Application Publication No. US 20130313191 A1 by Wolf et. al.
Regarding claim(s) 2, Barker teaches the method of claim 1.
Barker is silent as to where the electronic controller comprises a programmable logic controller; and wherein the programmable logic controller provides process logic for the entire mobile nuclear waste processing system.
However, Wolf teaches a mobile waste processing system (see Abstract) comprising an electronic controller comprises a programmable logic controller; and wherein the programmable logic controller provides process logic for the entire mobile nuclear waste processing system (see ¶ [0119] “FIGS. 6A-6B are decision diagrams which depicts in more detail the process flow control logic describing the interaction and dependencies between the controller 110 and the various sensors and actuating means in the water treatment system, including a depiction of the sensor input and the controller output signals used for system 110 operation under various processing modes, conditions and sensor input data described in connection with the system 110 depicted in FIGS. 4A-4E.”) in order to control the various modes of operating the apparatus.
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of incorporating a programmable logic controller by applying a particular known technique of using a PLC to control a fluid treatment process as taught by Wolf, to a known device (method, or product) that was ready for improvement, the method of Barker, in order to obtain the predictable result of providing a control logic for the apparatus of the method claimed. MPEP 2143.I.D.
Regarding claim(s) 10, Barker teaches the method of claim 1.
Barker further teaches determining the chemical properties of the filtered nuclear wastewater and/or the processed nuclear wastewater do not meet the standard (see ¶ [0043] “FSS leaving filtration vessel 30 may then pass through a turbidity analyzer 48. Turbidity analyzer 48 may analyze the turbidity of the FSS to ensure that filters 32, 34, 36 are operating properly.”; and ¶ [0046] “Radiation detector 58… may analyze DSS 14 for the presence of ionizing radiation”).
Barker is silent as to recirculating the filtered nuclear wastewater and/or the processed nuclear wastewater through the mobile nuclear waste processing system based at least in part on the chemical properties of the filtered nuclear wastewater and/or the processed nuclear wastewater not meeting the standard.
However, Wolf teaches a multistep wastewater treatment apparatus comprising recirculating various fluid streams (see ¶ [0020] “Systems of the current embodiment also comprise recirculation paths and sensors for each of the foregoing subsystems. A controller in communication with the sensors is configured to, responsive to the sensed conditions, determine whether to recirculate water from one of the subsystems to a previous subsystem in the order and to output a corresponding control signal.”) in order to achieve a predetermined treatment goal (see ¶ [0013] “sensing a plurality of characteristics of the water at a plurality of locations in the water treatment system with a plurality of sensors wherein the set of characteristics of the water comprises water flow rate, water pressure, water level and water quality parameters; outputting signals from each of the plurality of sensors that are representative of the water characteristic measured by such sensor.”; and ¶ [0015] “[0015] Systems of embodiments can be configured to sense and respond to changing water conditions and configure their fixed treatment trains to remove unwanted chemical species from their source water while minimizing the energy they consume in doing so.”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of recirculating the filtered nuclear wastewater and/or the processed nuclear wastewater through the mobile nuclear waste processing system based at least in part on the chemical properties of the filtered nuclear wastewater and/or the processed nuclear wastewater not meeting the standard by applying a particular known technique of recirculating a process stream in order to meet a treatments standard as taught by Wolf, to a known device (method, or product) that was ready for improvement, the apparatus of Barker, in order to obtain the predictable result of obtaining a final product achieving a predetermined treatment goal. MPEP 2143.I.D.
Claim(s) 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker, in further view of US Patent Application Publication No. US 20130153473 A1 by Brunsell.
Regarding claim(s) 3, Barker teaches the method of claim 1.
Barker is silent as to where wherein filtering at least some solids from the nuclear wastewater includes filtering at least some solids from the nuclear wastewater with an ultrafilter module, wherein the ultrafilter module comprises two ultrafilters; and wherein while one of the two ultrafilters is online the other one of the two ultrafilters is on standby.
However, Brunsell teaches a method for processing nuclear wastewater comprising adding a powdered sorbent (see ¶ [0026] “Sorption or Powder Sorbent Isotopic Reduction--Step II”) and filtering at least some solids from the nuclear wastewater includes filtering at least some solids from the nuclear wastewater with the ultrafilter module (see ¶ [0040] “The TUFT™ System; i.e., the “Tubular UltraFiltration” System, filters the waste stream 8 to less than about 0.05 micron, and is capable of removing virtually 100% of suspended solids, metal complexes, and most colloidal material from the stream by passing it through a series of cross-flow membranes.”), wherein the ultrafilter module comprises two ultrafilters (see ¶ [0040] “a preferred embodiment of the invention one or more Tubular Ultrafilter Membranes are utilized”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the solids removal filter module (see Fig. 1, filtration vessel 30) of Barker, for another, ultrafilters as taught by Brunsell, to yield the predictable results of removing very fine or colloidal solids (see ¶ [0039] “ultrafiltration to remove very fine or colloidal solids”; and ¶ [0040] “The TUFT™ System; i.e., the “Tubular UltraFiltration” System, filters the waste stream 8 to less than about 0.05 micron, and is capable of removing virtually 100% of suspended solids, metal complexes, and most colloidal material from the stream by passing it through a series of cross-flow membranes.”). MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to the solids removal filter module (see Fig. 1, filtration vessel 30) of Barker would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
The combination of Barker and Brunsell discloses the claimed invention except for wherein while one of the ultrafilters is online the other one of the two ultrafilters is on standby.
However, like the apparatus at issue in Harza, the fact that a claimed device has a plurality of solid removal filters is not sufficient by itself to patentably distinguish the claimed invention over an otherwise old device unless there are new or unexpected results.
The reference does not disclose any reason or advantage for there to be only one filter operating or all filters operating. Applicant has not provided convincing evidence of a new and unexpected result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to use only one of the solid removal filters at a time in order to yield the predictable results of providing redundancy to the filtration step, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04.VI.B.
Regarding claim(s) 6, Barker teaches the method of claim 5.
Barker is silent as to where the electronic controller is programmed to adjust a quantity or type of the powdered sorbent or the powdered ion exchange material to normalize a concentration of an ion in the nuclear wastewater, such that chemical conditions in the one or more ion exchange vessels remains stable.
However, Brunsell teaches a method for processing nuclear wastewater comprising adding a powdered sorbent (see ¶ [0026] “Sorption or Powder Sorbent Isotopic Reduction--Step II”) and an electronic controller programmed to adjust a quantity or type of the powdered sorbent to normalize a concentration of an ion in the nuclear wastewater (see ¶ [0038] “This process may be repeated sequentially with additional sorbents when needed; i.e., one or more sorbents may be added to the sorbent container 20 in a manner selected to address sorbency-targeting of one or more selected element substances. Such adding of individual sorbents, when chosen, creates a sequential adding of sorbents and sorbent addition strategy to best target element substances in the sorbent container 20 during related or contemporaneous time periods while such element substances are present in the sorbent container 20 and being processed.”).
such that chemical conditions in the one or more ion exchange vessels remains stable (see ¶ [0038] “ A number of sorbent substances or materials, and particularly those powdered sorbents preferred for use in the present invention, are available and known in the art which can be utilized in step II. Generally speaking, a sorbent is defined as a substance that has the property of collecting molecules of another subject substance (which, itself, may be mixed with yet further substances not sought for collection) by sorption or by taking up and holding the subject substance by either adsorption or absorption. Sorbents in the present invention are utilized to remove a large percentage of the radioisotopes or other undesirable contaminants rather than using selective ion exchange materials as these sorbents are at least about 10 to 100 times more volume efficient than selective IX materials so that waste volumes for disposal are significantly reduced, thus lowering operating costs.”; controlling the contaminants on the selective ion exchange materials reads on the claimed “remains stable”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of programing the controller to adjust a quantity or type of the powdered sorbent to normalize a concentration of an ion in the nuclear wastewater, such that chemical conditions in the one or more ion exchange vessels remains stable by applying a particular known technique of adjusting the mixing amount and type of powdered sorbent and the wastewater stream as taught by Brunsell, to a known method that was ready for improvement, the method of Barker, in order to obtain the predictable result of adsorbing the target element or isotope forming a part of the waste stream preferentially at the sorption step over the ion exchange step. MPEP 2143.I.D.
Regarding claim(s) 7, the combination of Barker and Brunsell teaches the method of claim 6.
The combination of Barker and Brunsell, as applied above, is silent as to where the electronic controller is programmed to adjust an amount of time the powdered sorbent or the powdered ion exchange material is mixed with the nuclear wastewater based on an amount of time for the powdered sorbent or the powdered ion exchange material to absorb one or more ions.
However, Brunsell further teaches a method for processing nuclear wastewater comprising adding a powdered sorbent (see ¶ [0026] “Sorption or Powder Sorbent Isotopic Reduction--Step II”) and an electronic controller programmed to adjust an amount of time the powdered sorbent is mixed with the nuclear wastewater based on an amount of time for the powdered sorbent to absorb one or more ions (see claim 15: “repeating the selecting at least one sorbent substance until sufficient time has passed to substantially absorb the target element or isotope forming a part of the wastestream”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of programing the controller to adjust an amount of time the powdered sorbent or the powdered ion exchange material is mixed with the nuclear wastewater based on an amount of time for the powdered sorbent or the powdered ion exchange material to absorb one or more ions by applying a particular known technique of adjusting the mixing time between the powdered sorbent and the wastewater stream as taught by Brunsell, to a known method that was ready for improvement, the method of the combination of Barker and Brunsell, in order to obtain the predictable result of adsorbing the target element or isotope forming a part of the waste stream (Id.). MPEP 2143.I.D.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-8 of U.S. Patent No. 9981868.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim(s) 1 & 6, in 9981868 substantially teach(es) the claim recitations of the instant application’s claim(s) 1, 2, & 8.
claim(s) 1, 4-6, & 8 in 9981868 substantially teach(es) the claim recitations of the instant application’s claim(s) 5-7.
claim(s) 1& 6 in 16534764 substantially teach(es) the claim recitations of the instant application’s claim(s) 3-4 & 9.
While the claims are silent as to at least three ion exchange vessels; it would have been obvious to a person having ordinary skill in the art before the effective filling date in view of the case law concerning the obviousness of duplicating parts.
Claims 2 and 10 are s rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8 of U.S. Patent No. 9981868, in further view of US Patent Application Publication No. US 20130313191 A1 by Wolf et. al.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
1-2 and 8 of U.S. Patent No. 9981868 substantially teach(es) the claim recitations of the instant application’s claim(s) 2 & 10.
While the claims are silent as to a process logic controller and/or recirculating the product fluid when a standard is not meet; it would have been obvious to a person having ordinary skill in the art before the effective filling date in view of 1-2 and 8 of U.S. Patent No. 9981868.
NOTE
If Applicant chooses to file a terminal disclaimer, then Applicant is respectfully asked to notify the Examiner by telephone, as the Office’s automated system may not alert the Examiner of a terminal disclaimer; particularly after final rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/Examiner, Art Unit 1773